                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:14-CV-00180-BR

JOYCE MCKIVER, et al.,                        )
                                              )
                      Plaintiffs,             )               ORDER
                                              )
               v.                             )
                                              )
MURPHY-BROWN, LLC,                            )
                                              )
                      Defendant.              )

       This matter is before the court on plaintiffs’ consent motion to seal the exhibit filed at

docket entry 367. (DE # 368.)

       This action involves, in part, private nuisance claims brought on behalf of a minor

plaintiff. (See DE # 366, at 1.) A guardian ad litem has been appointed for the minor and the

parties have reached a settlement resolving the minor’s claims. (Id.) On 18 March 2021,

plaintiffs filed a consent motion for approval of the minor settlement. (DE # 365.) Plaintiffs

also filed a consent motion to seal one exhibit in support of the motion for approval (the

“Exhibit”). (DE # 368.) On 23 March 2021, the court provided public notice of the request to

seal the Exhibit and of the public’s right to object within fourteen days. (DE # 370.) To date, no

objections have been filed. For the reasons stated in Webb v. Murphy-Brown, LLC, No. 4:14-

CV-152, DE # 69 (E.D.N.C. Apr. 9, 2021), the motion is GRANTED.

       This 9 April 2021.




                                      __________________________________

                                                      W. Earl Britt
                                                      Senior U.S. District Judge




          Case 7:14-cv-00180-BR Document 371 Filed 04/09/21 Page 1 of 1
